DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) and the election of species “anticancer agent” in the reply filed on 9/6/2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-22 are pending.
 Claims 14-22 are withdrawn for being drawn to a non-elected invention (i.e., Group II).
Claims 1-13 are under examination to the extent they read on the elected species.
Information Disclosure Statement
The Information Disclosure Statement of 4/24/2022 has been considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pu et al.( Mol. Pharma. 11: 49-58, 2014).
The instantly claimed invention is broadly drawn to a therapeutic composition, comprising: a functionalized microbubble; and a pharmaceutically acceptable excipient, one or more additional therapeutically active agents or visualization agents, or any combinations thereof (claim 12), the therapeutic composition of claim 12, further comprising a microbubble that is not functionalized with a thrombolytic agent.
Pu et al teach a microbubble  which is Paclitaxel loaded, wherein the microbubble is for delivering chemotherapy for cancer treatment (abstract). They teach attaching LHRHa to microbubble via avidin-biotin conjugation method and they teach visualizing tumor apoptosis by ultrasound (see in vivo study of anti-tumor effect). Therefore, the instantly claimed invention is implicitly or explicitly anticipated by the prior art of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (IDS, J Thromb Thrombolysis, 30:28-35, 2010) in view of Laing et al. (IDS, Thromb. Res., 130: 629-635, 2012), and Fisher et al. ( US Pub. No. 2016/0106866).
The instant invention is broadly drawn to a functionalized microbubble, comprising: a microbubble comprising a lipid-based shell, wherein the lipid-based shell comprises (i) an interior circumferential region that defines a core of the microbubble and (ii) an exterior circumferential region; and at least one exteriorly-positioned thrombolytic agent attached to the exterior circumferential region of the lipid-based shell; wherein the at least one exteriorly-positioned thrombolytic agent extends from the exterior circumferential region and away from the core (claim 1),  the functionalized microbubble of claim 1, wherein the lipid-based shell comprises a single layer of a plurality of lipid species and wherein one or more of the lipid species of the plurality comprises a specific binding pair member; a linker group comprising an aliphatic group, a heteroaliphatic group, an aromatic group, an organic functional group, or any combination thereof; a covalent binding partner group selected from a carboxylic acid group, a carbodiimide-modified carboxylic acid group, or a maleimide group; or any combination thereof (claim 2). The functionalized microbubble of claim 2, wherein the specific binding pair member is biotin, or streptavidin (claim 3). The functionalized microbubble of claim 1, wherein the exteriorly-positioned thrombolytic agent comprises a covalent binding partner group selected from an amine or a thiol group; a specific binding pair member; a linker group; or a combination thereof (claim 4). The functionalized microbubble of claim 1, wherein the exteriorly-positioned thrombolytic agent is a tissue plasminogen activator (claim 5). The functionalized microbubble of claim 1, wherein the exteriorly-positioned thrombolytic agent is directly or indirectly covalently attached to at least one lipid of the lipid-based shell or is directly or indirectly attached to at least one lipid of the lipid-based shell through interactions between members of a specific binding pair (claim 6).  The functionalized microbubble of claim 1, wherein the exteriorly-positioned thrombolytic agent is encapsulated in a liposome and the liposome is attached to the exterior circumferential region of the lipid-based shell (claim 7). The functionalized microbubble of claim 7, wherein the liposome is directly or indirectly covalently attached to at least one lipid of the lipid-based shell or is directly or indirectly attached to at least one lipid of the lipid-based shell through interactions between members of a specific binding pair (claim 8).  The functionalized microbubble of claim 1, comprising an amount of the exteriorly-positioned thrombolytic agent ranging from 1 e-7 µg to 7 e-7 µg (claim 9).
Hua et al  teach construction of microbubbles carrying tissue plasminogen activator for thrombolysis of a thrombus (see the title, Abstract). They teach that thrombosis is the common mechanism of various diseases of heart and vasculature and that it is a major cause of mortality (abstract). They teach that tissue plasminogen activator (tPA) has been used for thrombolysis but it has a short half-life and therefore, they suggested to use tPA in microbubble to deliver at a target. They teach an use of ultrasound radiation can also enhance the effect of thrombolytics and improve with ultrasound contrast microbubbles (pg. 30, left col.). They teach that drugs or genes can be coupled at the surface of microbubbles for staining or drug delivery, or further encapsulated in the shell or carried inside of the inner cavity of microbubbles for protection from degradation (pg. 30, left col.). They teach that the microbubbles carrying thrombolytic agent can bind with thrombus and release the drugs by enhanced cavitation under the ultrasound exposure. Regarding claim 5, they teach preparing microbubbles carrying tPA and a tetrapeptide (RGDS) capable of binding with activated thrombus (pg.30, left col.). They teach that tPA and RGDS were labeled with 5FAM and FITC before preparation which radiated red and green fluorescence, respectively. They teach mixing RGDS with carbodiimide for 30  min. Regarding claims 1-2, they teach mixing Dipalmitoyl-phosphotidyl-choline (DPPC), Distearoyl phosphatidylcholine (DSPC), tPA and RGDS with deionized water and freeze dried. This freeze-dried content was mixed with a liquid containing glycerin, PEG and deionized water and irradiated sterilized in a vial. The vial is closed and oscillated on a mechanical shaker at frequency and the upper layer of vial results in a microbubble comprising tPA. Hua et al. do not teach a microbubble comprising avidin or streptavidin  and they do not teach placing microbubble within a lipid-based shell  or microsome.
Laing et al. teach making tPA-loaded echogenic liposome (ELIP) by the sonication-lyophilization-rehydration method (see materials and methods). They teach that the liposomal composition comprises DPPC:DOPC:DPPG:CH in 46:24:24:6 molar ratio (see Materials and Methods). The component lipids were dissolved in chloroform and the solvent was allowed to evaporate and then hydrated 1 mg/ml tPA solution in 0.1 M phosphate buffered saline is added. Regarding the limitation of claim 9, Laing does not teach specific amount of tPA per microbubble but they teach an amount per preparation which can be controlled as per need. Therefore, the limitation of tPA from 1e-7 µg to 7 e-7 µg would be met.  The mixture is sonicated for 5 min, frozen at -80 C for 2 hours and thawed. The solution is centrifuged to separate liposome associated tPA suspension (preparation of tPA loaded ELIP). They teach that the liposome releases tPA upon ultrasound treatment (Discussion).Therefore, one skill in the art would use instant liposome for entrapment of the functionalized microbubble of Hua et al. to protect tPA for treating thrombus related various diseases. Neither Hua et al. nor Laing et al teaches use of a specific pair member streptavidin and biotin molecule to link an agent to a phospholipid.
Fisher et al teach a composition comprising microbubble for ultrasound targeted delivery of said composition wherein the microbubble comprises cancer directed drug delivery. Regarding claims 2-4, and 6-8, they teach using a specific binding pair member streptavidin and biotin molecule to link two different agents of interest (see paragraph [0051]). Therefore, one skill in the art would be able to introduce streptavidin in a liposome and use biotin labeled other compound/agent/lipid-based shell to attach with the membrane via streptavidin. Regarding the limitations of claims10-11, they teach an ultrasound targeted microbubble population wherein the microbubble population stably binds a tripartite nucleic acid construct that encodes for an imaging agent, therapeutic anticancer proteins (claim36). The specific binding pair streptavidin and biotin can also be used to attach tPA (to meet the limitation of claim 1 “at least one exteriorly-positioned thrombolytic agent attached to the exterior …..of the lipid-based shell” in addition to any therapeutic agent such as anticancer agent.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a specific binding pair member such as streptavidin-biotin and incorporate a therapeutic agent for cancer treatment or similarly attach tPA to the membrane lipid as taught by Fisher et al in a functionalized microbubble as taught by Hua et al in view of Laing et al. Additionally, one would have been motivated to do so because Fisher et al teach attaching anticancer agents or tPA or any visualization agent or a combination thereof to a microbubble using streptavidin-biotin specific binding pair member. Further, one would have a reasonable expectation of success in using a specific binding pair member such as streptavidin and biotin to attach a therapeutic anticancer agent as taught by Fisher et al and it is routine in the art to link two molecules of interest including tPA or a visualization agent using streptavidin and biotin. Therefore, the instantly claimed invention would have been obvious to one ordinary skill in the art over the combined teachings of the prior art.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646